Appeals from two orders of the Family Court, Queens County, one as to appellant Alan M. dated July 25, 1969 and the other as to appellant Ronald B. dated August 1, 1969, each discharging the respective appellant, after a determination adverse to him following a fact-finding hearing in a juvenile delinquency proceeding. Orders reversed, on the law and the facts, without costs, and proceedings dismissed (cf. CPL 470.20, suhds. 2, 5). In our opinion the violations charged in the petitions were not established. Rabin, P. J., Hopkins and Shapiro, JJ., concur; Munder and Latham, JJ., dissent and vote to affirm the orders.